Title: To Thomas Jefferson from Joseph Elgar, Jr., 24 November 1801
From: Elgar, Joseph, Jr.
To: Jefferson, Thomas


My Dear President
Brooke-ville Novemr. 24th. 1801—
It is the misfortune of those whose talents and virtues have raised them to eminence and power to be persecuted by a train of applicants and projectors.—I am sorry to add one to the number
But laying my confidence upon that amiable part of thy character, acknowleged even by political enemies as the warm friend to mankind and to every thing that can promote their happiness or convenience, I am encouraged to trouble thee with a subject and however trifling or foreign it may appear to thee I pray the good intentions with which it is dictated may in some measure interpose to procure my pardon—
In the course of my business, as a Surveyor, I have frequently experienced the great vexation and embarrassment to the artist, and law-suits and destruction of good neighbourhood among land holders, occasioned by local attractions influencing the magnetic Needle from the true point; and have been looking out with a kind of hopeless wish for something to remedy the evil. A paragraph from Tillocks Philosophical Magazine printed in London at length induced me to beleive that what I had regarded as a thing to be wished for but not expected was perhaps attainable. It is there stated on the authority of M. Humboldt that a species of Serpentine which he describes possesses polarity but is not Obedient to Iron. Taking the fact as stated and supposing the local attractions in this country to proceed from bodies of Iron oar lodged below the surface of the Earth, I inferred that if it were possible to procure a needle of this Serpentine it would be the desideratum I had in view—Considering Humboldt as authority sufficient respectable to justify an experiment I wrote to a member of the New York Mineralogical Society (Dr Mitchill) and recieved for answer that Serpentines exist in plenty and variety in the neighbourhood of New York City, that he thought the object I had in view was important but could not send me any Specimens.
This indifference to a Subject I had earnestly recommended, from a man who has professed himself a friend to the Arts—added to the information that Humboldt was engaged in traveling through South America which would render access to him extremely difficult if not impracticable to one in my sphere—and not being able to procure his description or one species of Serpentine—and pecuniary embarrassments forbiding any exertions on my part which would be attended with much expense—I began to dispair of my Object and abandon the pursuit.
But recollecting that I was within a few miles of the great patron of every usefull Art and improvement, and that a single dash of his pen might procure for me the Substances I wished to experiment upon, I have so far overcome my natural diffidence as to take the liberty of laying the Subject before him and will have the pleasure of submitting to any decision he may come to upon it—
While the great Interests of America and of man are revolveing in the mind of our worthy President I may be charged with want of patriotism for desiring to claim one moment of his attention, but I will cheerfully submit to this charge or any other for the presumption of troubling him with this address since it gives me an opportunity of declaring my love for the excellency of his character and the high respect with which
I am his friend
Joseph Elgar Junr.
 